Affirmed and Memorandum Opinion filed March 10, 2015.




                                             In The

                        Fourteenth Court of Appeals

                                    NO. 14-14-00773-CV

      IN THE INTEREST OF T.R.M. AKA T.M. AND T.J.W. AKA T.W.,
                            CHILDREN


                       On Appeal from the 314th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2013-05924J

                 MEMORANDUM                                OPINION
       Appellant T.R.R. aka T.R.W. (the Mother) appeals the termination of her
parental rights to the Children, T.R.M. aka T.M. (the Daughter) and T.J.W. aka
T.W. (the Son).1 In her sole issue, the Mother challenges the legal and factual
sufficiency of the evidence to support the trial court’s finding that termination of
her parental rights is in the Children’s best interest. Concluding that the evidence is
sufficient, we affirm.
       1
          To protect the identities of the minors, we have not used the names of the Children,
parents, or other family members. See Tex. R. App. P. 9.8. The Children’s alleged father’s rights
were also terminated, but he is not a party to the appeal. In addition, an older half-sibling with a
different father was initially named in this proceeding, but she was returned to her father’s family
and is not a subject of this appeal.
                                 I. BACKGROUND

         On September 27, 2013, the Department of Family and Protective Services
(the Department) received a referral alleging neglectful supervision and physical
abuse of the Children. Specifically, it was alleged that the Mother’s common-law
husband (the Husband) abused the Children and the Mother did nothing to stop the
abuse.

         The record reflects that the Daughter was born November 28, 2006, and the
Son was born December 8, 2007. When the referral to the Department was made,
the Mother had already voluntarily placed the Children, who were then ages six
and five, with relatives for about three or four months during the summer of 2013.
The Daughter was left with her maternal grandmother (the Grandmother) and the
Son was with the Mother’s cousin (the Cousin). The Mother did not return to get
the Children in the fall as planned, and she informed relatives that she did not
intend to return for the Children. The relatives reported the Children had bruises on
their lower backs and upper arms inflicted by the Husband. The relationship
between the Mother and the Husband was described as “extremely abusive,” and
the Husband was alleged to have threatened the Mother and Children with a
firearm. The relatives also reported the Mother had an “active addiction to cocaine
and marijuana.” The Mother had not visited the Children during the time they were
left with her relatives. The relatives were unable to enroll the Children in school
because the Mother had not provided the necessary documentation, including their
birth certificates and social security numbers.

         The Department initiated an investigation of the referral, and the initial
investigative caseworker assigned to the case, Jamilla Bluford, interviewed the
Cousin on September 27, 2013. The Cousin stated she did not know the Mother’s
whereabouts. The Cousin confirmed that she had been unable to enroll the Son in
school because she did not have the necessary legal documents and the Mother had
                                          2
ignored her requests to provide them. The Cousin reported the Mother is in a
“horrible” relationship and her Husband is very controlling. She also reported that
both the Mother and her Husband were “on cocaine and are not fit to provide for
the Children.”

        The caseworker interviewed the Grandmother on October 2, 2013. The
Grandmother confirmed that the Daughter was also not enrolled in school because
the Mother had not provided a birth certificate or social security card. In addition,
the Grandmother stated the Mother had not provided a Medicaid card so that she
could provide adequate medical care for the Daughter. The Grandmother claimed
she had no contact information for the Mother, but she stated she would try to find
her and tell her about the investigation. Shortly thereafter, the Grandmother called
the Department’s caseworker, informing her she had located the Mother and
allowed her to come inside her home to speak on the phone. The Mother informed
the caseworker she was homeless and living on the street. When the Mother was
told she would be required to undergo drug screening, the Mother became enraged,
screamed obscenities, grabbed the Children and left. The Department summoned
the police to search for the Mother and the Children, but the Mother returned the
Children to the Grandmother later that evening.

        The Grandmother brought the Children to the Department for interviews the
next day, and a safety plan was instituted in which the Grandmother agreed not to
return the Children to their Mother. The Grandmother also agreed that she would
not permit her husband to have unsupervised contact with the Children because of
previous allegations that he sexually abused the Children’s half-sister. At that time,
the Grandmother’s husband was reported to no longer reside at the Grandmother’s
home.

        The Mother contacted the Department on October 9, 2013, and set up an
appointment for an interview. She did not show up for the appointment, however.
                                          3
      As a result of its investigation, the Department made the decision to seek
temporary conservatorship of the Children and filed suit on October 25, 2013.
Because the Department had concerns that the Grandmother’s husband continued
to be around the Daughter, the Department also moved for an emergency order for
protection of the Children, which was signed that day. The Department was named
temporary managing conservator of the Children, and they were both placed with
the Cousin.

      The Mother’s court-appointed attorney ad litem appeared with the Mother at
the adversary hearing on November 5, 2013. At the hearing, caseworker Bluford
testified that the Mother was homeless. The caseworker stated the Mother would
be permitted to visit the Children if she tested clean for drugs at the conclusion of
the hearing. The Mother testified at the hearing that she was comfortable with the
Children’s placement with her Cousin. The Mother stated that she was staying at
the home of her Husband’s cousin. When asked for her address, the Mother
testified she did not know because she just started living there. The Mother
underwent drug testing after the hearing and the results were positive for cocaine
and marijuana. As a result, the Mother was ordered to have no contact with the
Children until her drug tests were negative for illegal drugs.

      In December 2013, the Department requested removal of the Children from
the Cousin’s residence, alleging the placement did not meet the Children’s needs.
The new caseworker assigned to the case, Linda Phillips, testified at the December
12, 2013, status hearing that the Department’s home study of the Cousin’s home
was not approved. The Department had discovered that the Cousin was financially
dependent on her parents and she had no car. The Children were sleeping on the
living room sofa, and the Son was reportedly acting out sexually. In addition, the
Department had recently learned that the Cousin permitted the Mother to be around
the Children even though she was not allowed to have contact with them. The

                                          4
Cousin called the police the second time the Mother visited, however, because the
Mother brought her Husband, who was smoking marijuana in the car. The
caseworker testified that at the time of the status hearing, the Mother’s
whereabouts were unknown. The trial court granted the Department’s request and
placed the Children in foster care.

      The Mother’s family service plan was filed with the court on December 10,
2013. The tasks set out in the plan included requirements that the Mother complete
domestic violence and parenting classes, undergo random drug tests and test
negative at all times, maintain stable housing and employment for more than six
months, and complete a drug assessment and follow all recommendations. On
December 12, 2013, the trial court ordered the Mother to comply with the plan. On
December 17, 2013, the trial court issued additional temporary orders requiring the
Mother to complete substance abuse treatment, undergo a psychological
evaluation, and participate in counseling.

      The court conducted regular status and permanency hearings to monitor the
Children’s status and the Mother’s progress in completing her court-ordered
services. In January 2014, the trial court appointed Child Advocates, Inc. (the
Advocate) as guardian ad litem for the Children. The Advocate filed periodic
reports with the court.

      The case was tried to the court on August 21, 2014. Most of the
Department’s exhibits were admitted into evidence without objection. Caseworker
Bluford’s affidavit setting out the bases for the Children’s removal was admitted,
and the Department’s permanency plan, in which the Department recommended
termination of parental rights and unrelated adoption, was also admitted. In
addition, the Advocate’s final report was admitted. Records from the National
Screening Center detailing the Mother’s positive drug tests were also admitted. A
report from the Texas Alcohol and Drug Testing Service was admitted after an
                                             5
objection was overruled that the business record, while timely filed, had been
served late.

      The Mother testified at trial. Caseworker Phillips testified about the
circumstances leading to the Department’s involvement with the Children resulting
in their placement in foster care. In addition, Phillips testified about the Mother’s
failure to complete the tasks in her service plan. Phillips also testified about the
Children’s placement, and she explained the reasons for her recommendation that
termination of the Mother’s parental rights is in the Children’s best interest. The
Advocate also testified at trial and recommended termination of the Mother’s
parental rights because she had not shown she could provide a safe environment
for the Children.

      At the conclusion of the trial, the court granted the Department’s request for
termination of the Mother’s parental rights to the Children. On September 4, 2014,
the trial court signed a final judgment reciting that the Mother’s parental rights
were terminated based on findings that termination is in the Children’s best interest
and that the Mother committed acts establishing the predicate termination grounds
set out in subsections E and O of Texas Family Code Section 161.001(1). Tex.
Fam. Code Ann. §§161.001(1)(E) & (O); 161.001(2) (West 2014). The Department
was appointed sole managing conservator of the Children. The Mother filed a
timely notice of appeal.

          II. BURDEN OF PROOF AND STANDARDS OF REVIEW

      Parental rights can be terminated upon proof by clear and convincing
evidence that (1) the parent has committed an act prohibited by section 161.001(1)
of the Family Code; and (2) termination is in the best interest of the child. Tex.
Fam. Code Ann. § 161.001(1), (2) (West 2014); In re J.O.A., 283 S.W.3d 336, 344
(Tex. 2009). The Mother’s sole issue on appeal challenges the legal and factual

                                         6
sufficiency of the evidence to support the trial court’s finding that termination is in
the Children’s best interest.

      Involuntary termination of parental rights is a serious matter implicating
fundamental constitutional rights. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985);
In re D.R.A., 374 S.W.3d 528, 531 (Tex. App.—Houston [14th Dist.] 2012, no
pet.). Although parental rights are of constitutional magnitude, they are not
absolute. In re C.H., 89 S.W.3d 17, 26 (Tex. 2002) (“Just as it is imperative for
courts to recognize the constitutional underpinnings of the parent-child
relationship, it is also essential that emotional and physical interests of the child
not be sacrificed merely to preserve that right.”).

      Due to the severity and permanency of the termination of parental rights, the
burden of proof is heightened to the clear and convincing evidence standard. See
Tex. Fam. Code Ann. § 161.001 (West 2014); In re J.F.C., 96 S.W.3d 256, 265–66
(Tex. 2002). “Clear and convincing evidence” means “the measure or degree of
proof that will produce in the mind of the trier of fact a firm belief or conviction as
to the truth of the allegations sought to be established.” Tex. Fam. Code Ann. §
101.007 (West 2014); accord In re J.F.C., 96 S.W.3d at 264. This heightened
burden of proof results in a heightened standard of review. In re C.M.C., 273
S.W.3d 862, 873 (Tex. App.—Houston [14th Dist.] 2008, no pet.).

      In reviewing the legal sufficiency of the evidence in a parental termination
case, we must consider all the evidence in the light most favorable to the finding to
determine whether a reasonable fact finder could have formed a firm belief or
conviction that its finding was true. In re J.O.A., 283 S.W.3d at 344; In re J.F.C.,
96 S.W.3d at 266. We assume that the fact finder resolved disputed facts in favor
of its finding if a reasonable fact finder could do so, and we disregard all evidence
that a reasonable fact finder could have disbelieved. In re J.O.A., 283 S.W.3d at
344; In re J.F.C., 96 S.W.3d at 266.
                                           7
      We consider and weigh all of the evidence, including disputed or conflicting
evidence, in reviewing termination findings for factual sufficiency of the evidence.
In re J.O.A., 283 S.W.3d at 345. “If, in light of the entire record, the disputed
evidence that a reasonable fact finder could not have credited in favor of the
finding is so significant that a fact finder could not reasonably have formed a firm
belief or conviction, then the evidence is factually insufficient.” Id. We give due
deference to the fact finder’s findings and we cannot substitute our own judgment
for that of the fact finder. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). The fact
finder is the sole arbiter when assessing the credibility and demeanor of witnesses.
Id. at 109.

                                    III. ANALYSIS

      A.      Unchallenged Predicate Termination Findings under Section
              161.001(1)
      The trial court made predicate termination findings that the Mother had
committed acts establishing the grounds set out in subsections E and O, which
provide that termination of parental rights is warranted if the factfinder finds by
clear and convincing evidence, in addition to the best-interest finding, that the
parent has:

      (E) engaged in conduct or knowingly placed the child with persons
      who engaged in conduct which endangers the physical or emotional
      well-being of the child;
      ...
      (O) failed to comply with the provisions of a court order that
      specifically established the actions necessary for the parent to obtain
      the return of the child who has been in the permanent or temporary
      managing conservatorship of the Department of Family and Protective
      Services for not less than nine months as a result of the child's
      removal from the parent under Chapter 262 for the abuse or neglect of
      the child; . . . .


                                         8
Tex. Fam. Code Ann. § 161.001(1)(E) & (O) (West 2014).

       The Mother has not challenged the predicate termination findings under
section 161.001(1). Unchallenged predicate findings are binding on the appellate
court. See In re E.A.F., 424 S.W.3d 742, 750 (Tex. App.—Houston [14th Dist.]
2014, pet. denied); see also IKB Indus. (Nigeria) Ltd. v. Pro–Line Corp., 938
S.W.2d 440, 445 (Tex. 1997). These unchallenged predicate findings can therefore
support the best interest finding. See In re C.H., 89 S.W.3d at 28 (holding that the
same evidence may be probative of both section 161.001(1) predicate grounds and
best interest).

       B.     Best-Interest Finding Under Section 161.001(2)

       We review the entire record in deciding a challenge to the court’s best
interest finding. In re E.C.R., 402 S.W.3d 239, 250 (Tex. 2013). There is a strong
presumption that the best interest of a child is served by keeping the child with his
or her natural parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006); In re D.R.A.,
374 S.W.3d at 533. Prompt and permanent placement of the child in a safe
environment is also presumed to be in the child’s best interest. Tex. Fam. Code
Ann. § 263.307(a) (West 2014).

       Courts may consider the following nonexclusive factors in reviewing the
sufficiency of the evidence to support the best interest finding, including: the
desires of the child; the present and future physical and emotional needs of the
child; the present and future emotional and physical danger to the child; the
parental abilities of the persons seeking custody; the programs available to assist
those persons seeking custody in promoting the best interest of the child; the plans
for the child by the individuals or agency seeking custody; the stability of the home
or proposed placement; acts or omissions of the parent which may indicate the
existing parent-child relationship is not appropriate; and any excuse for the

                                          9
parent’s acts or omissions. Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976).
This list is not exhaustive, and evidence is not required on all of the factors to
support a finding terminating parental rights. Id.; In re D.R.A., 374 S.W.3d at 533.

      1. Present and Future Physical and Emotional Danger to the Children

      We begin our analysis by reviewing the evidence supporting the predicate
termination grounds found by the trial court that also support a finding that
termination is in the best interest of the Children. See In re C.H., 89 S.W.3d at 27.
A parent’s ability to provide a child with a safe environment is a primary
consideration in determining the child’s best interest. In re A.C., 394 S.W.3d 633,
642 (Tex. App.—Houston [1st Dist.] 2012, no pet.). The Mother has not
challenged the trial court’s finding that she engaged in conduct, or placed the
Children with persons who engaged in conduct, that endangered the Children’s
physical or emotional well-being. See Tex. Fam. Code Ann. § 161.001(1)(E) (West
2014).

      “To endanger” means to expose a child to loss or injury or to jeopardize a
child’s emotional or physical health. See In re M.C., 917 S.W.2d 268, 269 (Tex.
1996). While endangerment often involves physical endangerment, the statute does
not require that conduct be directed at a child or that the child actually suffer
injury; rather, the specific danger to the child’s well-being may be inferred from
parents’ misconduct alone. Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531,
533 (Tex. 1987); In re R.W., 129 S.W.3d 732, 738–39 (Tex. App.—Fort Worth
2004, pet. denied). The record contains the following evidence supporting the
physical and emotional danger to the Children.

             a. Drug Use

      The Supreme Court of Texas has recognized that a parent’s use of narcotics
and the resulting impact on her ability to parent may qualify as an endangering

                                         10
course of conduct. In re J.O.A., 283 S.W.3d at 345; see also Edwards v. Tex. Dep’t
of Protective Servs., 946 S.W.2d 130, 138 (Tex. App.—El Paso 1997, no writ)
(stating a parent’s drug use is a condition that can endanger a child’s physical or
emotional well-being and indicate instability in home environment). A parent’s
drug use also supports a finding that termination is in the best interest of the child.
See In re M.R., 243 S.W.3d 807, 821 (Tex. App.—Fort Worth 2007, no pet.); see
also In re M.S.L., No. 14-14-00382-CV, 2014 WL 5148157, at *6 (Tex. App.—
Houston [14th Dist.] Oct. 14, 2014, no. pet.) (mem. op.). The factfinder can give
“great weight” to the “significant factor” of drug-related conduct. In re K.C., 219
S.W.3d 924, 927 (Tex. App.—Dallas 2007, no pet.); see also In re J.N.H., No. 02–
11–00075–CV, 2011 WL 5607614, at *8 (Tex. App.—Fort Worth Nov. 17, 2011,
no pet.) (mem. op.) (considering a parent’s criminal and drug histories in affirming
a trial court’s decision that termination was in the best interest of the child).

      The record here shows that the Mother tested positive for illegal drugs while
the Children were in the Department’s care. The Mother tested positive for cocaine
and marijuana at three drug tests, but she denied cocaine use. The Mother’s drug
use was well known to her family. The Cousin told the Department’s caseworker
that the Mother and her husband were “on cocaine,” and the Grandmother
suspected the Mother was addicted to cocaine. In June 2013, the Mother missed a
court-ordered drug test due to her failure to appear at the scheduled hearing. In
addition, caseworker Phillips testified that she had been unable to reach the Mother
on several occasions to conduct random drug tests. A March 26, 2014, drug test
was negative, but the next month, in April, the results were again positive for
cocaine and marijuana. The caseworker acknowledged that two tests shortly before
trial were negative for illegal substances.

      The Advocate testified that the Mother denied all drug use despite the
positive tests. For this reason, the Advocate stated “it’s hard to believe what she

                                           11
says.” The trial court, as the fact finder, evaluated the credibility of the Mother’s
denials, and we may not disturb that determination. In re H.R.M., 209 S.W.3d at
108. The Advocated pointed out that despite the possibility that the Mother might
lose her parental rights, the Mother failed to participate in the rehabilitative
services designed to address her drug use.

      The evidence at trial confirmed that the Mother continued to use drugs in the
face of a court order conditioning her reunification with her Children on her ability
to remain drug-free. Continued illegal drug use after a child’s removal is conduct
that jeopardizes parental rights and may be considered as establishing an
endangering course of conduct and showing that termination is in the best interest
of the child. Cervantes–Peterson v. Tex. Dep’t of Family & Protective Servs., 221
S.W.3d 244, 253–54 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (en banc).

             b. Domestic Violence and Abusive Conduct

      A parent’s abusive or violent conduct can produce a home environment that
endangers a child’s well-being. In re J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—
Houston [14th Dist.] 2003, no pet.). “Domestic violence, want of self-control, and
propensity for violence may be considered as evidence of endangerment.” Id. at
845–46 (stating that such abuse is a factor under Holley). The factfinder may infer
from past conduct endangering a child’s well-being that similar conduct will recur
if the child is returned to the parent. In re M.R.J.M., 280 S.W.3d 494, 502 (Tex.
App.—Fort Worth 2009, no pet.).

      The Department found that the allegation that the Husband abused the Son
was substantiated. Caseworker Phillips testified that the reason the Department
initially removed the Children from their Mother’s care was because the Mother
had allowed the Husband to physically abuse the Son. She testified that the Son
had been hit with a stick and the Husband threatened the Children with a gun. In

                                         12
addition, both Children had bruising on their lower backs and upper arms. The
Advocate was also concerned that the Husband reportedly shot a gun in the house
while the Children were there. Although the Mother told the caseworker her
Husband would not hurt the Children, she has not challenged the endangerment
finding and it is binding on this court. Both the caseworker and the Advocate
expressed concern that the Mother was still with the Husband at the time of trial,
despite the abuse allegations. In addition, the Mother did not deny that the
Husband engaged in abusive conduct toward her. The Cousin, who had cared for
the Son, told the Department’s caseworker that the Mother was in a “horrible”
relationship with her Husband. The Husband burned the Mother’s clothes, stole
money from her, and physically abused the Mother.

      This evidence of violence and abuse supports the trial court’s best-interest
finding. See In re J.I.T.P., 99 S.W.3d at 846 (stating domestic violence, even when
the child is not the intended victim, supports a finding that termination is in the
child’s best interest). One parent’s endangerment of a child by permitting exposure
to the other parent’s dangerous conduct is a relevant consideration in determining a
child’s best interest. See In re O.N.H., 401 S.W.3d 681, 684–85 (Tex. App.—San
Antonio 2013, no pet.). The factfinder reasonably could have considered that the
Husband’s acts of violence would continue in the future. See Walker v. Texas
Dep’t of Family & Protective Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston
[1st Dist.] 2009, pet. denied).

             c. Unsuccessfully Treated Mental Illness

      Mental illness alone is not grounds for terminating the parent-child
relationship. Maxwell v. Tex. Dep’t of Family & Protective Servs., No. 03–11–
00242–CV, 2012 WL 987787, at *9 (Tex. App.—Austin Mar. 23, 2012, no pet.)
(mem. op.). Unsucessfully treated mental illness can expose a child to
endangerment, however, and is a factor the court may consider. See id. at *10; In
                                        13
re L.L.F., No. 02–11–00485–CV, 2012 WL 2923291, at *15 (Tex. App.—Fort
Worth July 19, 2012, no pet.) (mem. op.) (considering a parent’s failure to take
medication to treat mental health issues as a factor in creating an environment that
endangers the child’s emotional or physical well-being); In re J.I.T.P., 99 S.W.3d
at 845 (considering a parent’s mental health and non-compliance with her
medication schedule as factors in endangering the child).

      The record contains evidence related to the Mother’s mental health and her
failure to participate in services to treat her condition. Caseworker Phillips testified
that the Mother reported that she had been diagnosed as having bipolar disorder
and schizophrenia. The Mother advised the Department that she receives
medication from the Mental Health Mental Retardation Authority (MHMRA). The
Mother testified that she currently takes several medications and sees a doctor once
a month. The caseworker testified the Mother did not participate in court-ordered
services, including a psychological evaluation and counseling. In September 2013,
the Mother told the caseworker she had been hospitalized and provided an
admission slip showing she was involuntarily admitted to the Harris County
Psychiatric Center for suicidal ideation and auditory hallucinations. The Mother
did not provide any other documentation, and the caseworker was unable to obtain
records from the admission, however. The record does not reflect that the Mother
was treated for these conditions.

      This evidence of the Mother’s failure to comply with services to improve her
mental health is a factor that the trial court could have considered in finding that
the Mother engaged in a course of conduct that endangered the physical and
emotional well-being of the Children. See In re J.I.T.P., 99 S.W.3d at 845–46
(finding mother’s suicidal thoughts and history of noncompliance with medication
schedule relevant to endangerment and best-interest analyses); see also Liu v. Dep't
of Family & Protective Servs., 273 S.W.3d 785, 798 (Tex. App.—Houston [1st

                                          14
Dist.] 2008, no pet.) (considering mother’s mental health issues, hospitalizations,
violent history, noncompliance with medications in concluding termination was in
the child’s best interest).

              d. Lack of Stability

       Stability and permanence are paramount in the upbringing of children. In re
T.D.C., 91 S.W.3d 865, 873 (Tex. App.—Fort Worth 2002, pet. denied). Failure to
maintain stability endangers a child’s physical and emotional well-being. See In re
A.B., 412 S.W.3d 588, 599 (Tex. App.—Fort Worth 2013), aff’d, 437 S.W.3d 498
(Tex. 2014). Evidence of a parent’s unstable lifestyle also can support a
factfinder’s conclusion that termination of parental rights is in the child’s best
interest. In re S.B., 207 S.W.3d 877, 887 (Tex. App.—Fort Worth 2006, no pet.). A
parent’s failure to show that she is stable enough to parent a child for any
prolonged period entitles the trial court “to determine that this pattern would likely
continue and that permanency could only be achieved through termination and
adoption.” In re B.S.W., No. 14-04-00496-CV, 2004 WL 2964015, at *9 (Tex.
App.—Houston [14th Dist.] Dec. 23, 2004, no pet.) (mem. op.).

       The Department provided evidence that the Mother has been homeless and
living on the street. The Mother left the Children with relatives and did not return
for them as planned. The relatives had no way to contact the Mother. The Mother
is not employed and has no means to support the Children. The factfinder
reasonably could have concluded the Mother’s lack of stability supported the
finding that termination is in the Children’s best interest. See In re A.C., 394
S.W.3d at 643 (considering parents’ history of homelessness in concluding their
inability to provide a safe and stable environment supported the trial court’s
finding that termination was in the child’s best interest); see also L.Z. v. Texas
Dep’t of Family & Protective Servs., No. 03–12–00113–CV, 2012 WL 3629435, at
*10–11 (Tex. App.—Austin Aug. 23, 2012, no pet.) (mem. op.) (holding the best-
                                         15
interest finding was supported where the father had a history of instability,
domestic violence, and criminal activity).

      2. Non-Compliance with Services

      The Mother also has not challenged the trial court’s finding that she failed to
comply with the provisions of a court order establishing the actions necessary for
her to obtain the return of the Children after their removal because of abuse or
neglect. See Tex. Fam. Code Ann. § 161.001(1)(O) (West 2014). In determining
the best interest of a child in proceedings for termination of parental rights, the trial
court may properly consider that the parent did not comply with the court-ordered
service plan for reunification with the Child. See In re E.C.R., 402 S.W.3d at 249
(“Many of the reasons supporting termination under subsection O also support the
trial court’s best interest finding.”); see also In re E.A.F., 424 S.W.3d at 752
(considering the failure to participate in services required for reunification in
reviewing the best-interest determination).

      The Mother’s family service plan was admitted into evidence. The court-
ordered service plan included requirements that the Mother complete domestic
violence and parenting classes, undergo random drug tests and test negative at all
times, attend all court hearings, conferences and visits, maintain stable housing for
more than six months and provide a copy of her lease, develop a support system,
complete a drug assessment within one month and follow all recommendations,
avoid criminal activity, participate in a psychosocial evaluation and follow all
recommendations, including therapy, and maintain documented employment for
more than six months. The trial court issued additional temporary orders requiring
the Mother to complete substance abuse treatment, complete a psychological
evaluation, and participate in counseling.

      Caseworker Phillips testified about the Mother’s failure to complete the

                                           16
tasks in her service plan. While the Mother made some attempts to comply with
her court-ordered family service plan for reunification with the Children, she did
not complete the requirements set out in the plan. The Mother failed to obtain
stable housing or employment for a six-month period. She did not complete
psychosocial or psychological evaluations, a drug assessment, or engage in
therapy. She did not attend several court hearings, and in June she did not show up
for a court-ordered drug test due to her failure to appear at the hearing. The Mother
tested positive for cocaine and marijuana at numerous drug tests, including a test
just a few months before trial.

      The Mother testified at trial that she completed domestic violence and
parenting classes. She also testified she had lived in a one-bedroom house for six
months and she planned to obtain a two-bedroom home. The Mother did not
provide a copy of a lease as required by her service plan, however. She also
acknowledged she had no “stuff” for the Children. The Mother did not respond
when asked for the address of her home. The Mother stated she had obtained a job
at a warehouse and she would start the following month.

      The caseworker had not been able to assess the mother’s residence or verify
that she had obtained a job. The trial court evaluated the credibility of the Mother’s
testimony, and we may not disturb the factfinder’s credibility determinations. The
factfinder is the sole arbiter when assessing the credibility and demeanor of
witnesses. In re H.R.M., 209 S.W.3d at 108. We are not to “second-guess the trial
court’s resolution of a factual dispute by relying on evidence that is either disputed,
or that the court could easily have rejected as not credible.” In re L.M.I., 119
S.W.3d 707, 712 (Tex. 2003). In addition, the factfinder may conclude that a
parent’s changes shortly before trial are too late to have an impact on the best-
interest determination. See In re Z.C., 280 S.W.3d 470, 476 (Tex. App.—Fort
Worth 2009, pet. denied) (explaining that a father’s “efforts to improve his ability

                                          17
to effectively parent on the eve of trial [were] not enough to overcome a decade of
poor parenting and neglect” in evaluating the best interest of the children). The
evidence of the Mother’s failure to complete her court-ordered services supports
the trial court’s best-interest finding. See In re A.D., 203 S.W.3d 407, 411–12 (Tex.
App.—El Paso 2006, pet. denied) (affirming termination of parental rights because
mother failed to meet family service plan’s material requirements including drug
assessment, finding a job, and providing a safe home).

      3. Parenting Abilities

      The factfinder may consider a parent’s parenting skills in a best-interest
analysis. See In re C.A.J., 122 S.W.3d 888, 893 (Tex. App.—Fort Worth 2003, no
pet.). As part of our review of a finding that termination is in the Children’s best
interest, we may also consider the Mother’s past performance as a parent in
evaluating her fitness to provide for the Children. See In re C.H., 89 S.W.3d at 28.
Although evidence of past misconduct or neglect alone may not be sufficient to
show present unfitness, a fact finder may measure a parent’s future conduct by her
past conduct indicating that it is in a child’s best interest to terminate her parental
rights. See In re A.N.D., No. 02-12-00394-CV, 2013 WL 362753, at *2 (Tex.
App.—Fort Worth Jan. 31, 2013, no pet.) (mem. op.).

      The Mother was living on the streets when this case was initiated. The
Mother had not parented her Children, and instead left them with relatives without
visiting or returning for them at the end of the summer as planned. In addition, the
Children’s caregivers did not know how to reach the Mother. The record reflects
the Mother’s neglect had been detrimental to the Children. Both Children were
behind academically and had behavior problems. The Daughter had to repeat first
grade because of reading problems. The caseworker explained that the Children
were behind because this was the first time they had attended school. Both
Children also had behavior issues. The Daughter failed to follow directions and
                                          18
blamed others for her behavior. The Son was argumentative, defiant, and had
screaming tantrums. He was diagnosed with Attention Deficit Hyperactivity
Disorder (ADHD) and began taking medication to address the condition.

       Caseworker Phillips acknowledged the Mother maintained contact with the
Department and stated she wanted to see her Children and have custody of the
Children returned to her. The Mother testified she loves her Children and is
fighting to get them back. A mother’s love for her children, however, will not
obviate her inability to provide her children with a safe, stable home. See In re
K.C., 88 S.W.3d 277, 279 (Tex. App.—San Antonio 2002, pet. denied).

       A parent’s efforts to improve or enhance parenting skills are relevant in
determining whether a parent’s conduct results in endangerment. See In re D.T., 34
S.W.3d 625, 640 (Tex. App.—Fort Worth 2000, pet. denied). The Mother asserts
she participated in parenting classes and a domestic violence awareness program,
but she failed to demonstrate any learned behavior to help her parent her Children
safely. In addition, the Mother was still with her abusive Husband at the time of
trial. The lack of evidence that the Mother could parent the Children supports the
best-interest finding. See H.N. v. Dep’t of Family & Protective Servs., 397 S.W.3d
802, 814 (Tex. App.—El Paso 2013, no pet.) (stating the father’s failure to
demonstrate his parenting abilities supported the finding that termination was in
the best interest of the child).

       4. Children’s Desires, Needs, and Proposed Placement

       The Children were very young at the time of trial and our record contains no
evidence of the Children’s desires. When a child is too young to express his
desires, the factfinder may consider that the child has bonded with the foster
family, is well cared for by them, and has spent minimal time with a parent. In re
J.D., 436 S.W.3d 105, 118 (Tex. App.—Houston [14th Dist.] 2014, no pet.). The

                                        19
evidence shows the Children had bonded with the foster parents and were well-
cared for by them. See In re J.M., 156 S.W.3d 696, 706 (Tex. App.—Dallas 2005,
no pet.). In contrast, they had not seen their Mother for several months while she
left them with relatives, and the Mother was not permitted to visit the Children
during the ten-month period this case was pending because of her positive drug
tests. Evidence that a parent has failed to maintain any significant contact with the
Children supports a trial court’s determination that termination is in the child’s best
interest. See H.N., 397 S.W.3d at 814.

      Lack of stability, including a stable home, supports a finding that the parent
is unable to provide for a child’s emotional and physical needs. See In re G.M.G.,
444 S.W.3d at 46, 60 (Tex. App.—Houston [14th Dist.] 2014, no pet.); see also
Doyle v. Tex. Dep’t of Protective & Regulatory Servs., 16 S.W.3d 390, 398 (Tex.
App.—El Paso 2000, pet. denied) (holding that a parent’s failure to provide a
stable home and provide for a child’s needs contributes to a finding that
termination of parental rights is in the child’s best interest). The evidence of the
Mother’s lack of stability is recited above. A child’s need for permanence through
the establishment of a “stable, permanent home” has sometimes been recognized as
the paramount consideration in a best-interest determination. See In re K.C., 219
S.W.3d at 931.

      Because of the importance of stability to the physical and emotional needs of
the Children, evidence about the present and future placement of the Children is
relevant to the best-interest determination. See C.H., 89 S.W.3d at 28. The
Children were placed together in a foster home and have been there since
December 2013. The record evidence recites that the foster home is safe and stable,
and the foster parents properly care for the Children’s needs and provide necessary
services. The foster parents are providing for the Children’s medical, dental,
developmental, educational, and emotional needs. They took the Children to all of

                                          20
their medical appointments, and they had purchased school clothes for the Children
after the Mother’s relatives refused to deliver the Children’s clothes. Phillips
testified that the Mother was “not able to provide a stable loving home for the
kids.” In her opinion, it is in the Children’s best interest to terminate the Mother’s
parental rights and keep the Children in the foster home.

      Records admitted at trial show both Children received counseling while in
foster care. The Advocate’s report stated that both Children engaged in weekly
therapy. The Children were also to receive tutoring when school resumed in the
fall. By the time of trial, both children were doing better and had adjusted well to
the foster home. The Son was in kindergarten and ready to start first grade. He
started showing improvements after he began taking medication for ADHD. The
Daughter had begun taking Prozac for depression.

      The Advocate, who was the Children’s guardian ad litem, testified that in
her opinion, termination of the parents’ parental rights is in the best interest of the
Children. See Tex. Fam. Code Ann. § 107.002(e) (West 2014) (setting out the
guardian ad litem’s duty to file reports and testify regarding her recommendations
relating to the best interests of the child and the reasons for the recommendations).
The Advocate recommended that the Children remain in their current foster home
until an adoptive home could be found for them. The Advocate argued to the court
that the Mother had not established she could provide a safe environment for the
Children. The Advocate’s report filed on August 21, 2014, the day of trial, also
contained the same recommendations.

      Caseworker Phillips testified the Children have no special needs and are
“adoptable,” but the current foster home is not an adoptive foster home. The
Department continues to search for an adoptive home. The Mother argues that
termination is not in the Children’s best interest because the foster home in which
the Children are placed is not an adoptive home. Plans for adoption are relevant,
                                          21
but evidence of definitive plans is not dispositive in a parental termination case
filed by the State. In re C.H., 89 S.W.3d at 28.

      5. Statutory Factors in Determining the Best Interest of the Children

      The Texas Family Code sets out factors to be considered in evaluating the
parent’s willingness and ability to provide the child with a safe environment,
including: (1) the child’s age and physical and mental vulnerabilities; (7) whether
there is a history of assaultive or abusive conduct by the family; (8) whether there
is a history of substance abuse by the family; (10) the willingness and ability of the
child’s family to seek out, accept, and complete counseling services and to
cooperate with and facilitate an appropriate agency’s close supervision; (11) the
willingness and ability of the child’s family to effect positive environmental and
personal changes within a reasonable period of time; and (12) whether the child’s
family demonstrates adequate parenting skills, including providing the child with
minimally adequate health and nutritional care, a safe physical home environment,
and an understanding of the child’s needs and capabilities. Tex. Fam. Code Ann. §
263.307(b) (West 2014); In re R.R., 209 S.W.3d at 116.

      The evidence recited above also supports the court’s best-interest finding
based on the statutory factors for evaluating whether the Mother is willing and able
to provide the Children with a safe environment, which is presumed to be in their
best interest. See Tex. Fam. Code Ann. § 263.307 (West 2014). The Children are
young and dependent on their caregiver to provide for their needs. See id. at (b)(1).
The Department presented evidence of the Mother’s inability to protect the
Children. The Mother’s lack of a stable home and her failure to stop the abusive
behavior that the Children were exposed to before entering foster care supports the
finding that the Mother is unable to provide the Children with a safe environment.
See id. at (b)(7), (12). The Mother also has a history of abusing illegal drugs. See
id. at (b)(8). A pattern of illegal drug use supports the conclusion that the Mother
                                          22
was not willing and able to provide the Children with a safe environment. See P.W.
v. Dep’t of Family & Protective Servs., 403 S.W.3d 471, 479 (Tex. App.—Houston
[1st Dist.] 2013), pet. dism’d). The Mother did not undergo psychological
evaluation and counseling, as ordered by the court. See id. at (b)(10). The Children
are behind in school and have had behavior problems. These issues are being
addressed in foster care. In contrast, the Mother did not demonstrate an ability to
parent the Children, had not seen that they were enrolled in school, or provided
them with a safe home environment. Any improvements that the Mother claimed to
have made were very recent. See id. at (b)(11). Evidence of a recent improvement
does not absolve a parent of a history of irresponsible choices. See In re J.O.A.,
283 S.W.3d at 346.

      In sum, the record contains sufficient evidence to support the best-interest
finding based on the Mother’s lack of a safe, stable home environment, lack of
stable employment, noncompliance with services, and drug use, even while these
proceedings were pending. It was within the trial court’s discretion to determine
the weight and credibility of the Mother’s testimony. In re K.A.S., 131 S.W.3d 215,
229–30 (Tex. App.—Fort Worth 2004, pet. denied). The factfinder resolved all
credibility issues and we may not disturb that determination. See In re H.R.M., 209
S.W.3d at 108; In re L.M.I., 119 S.W.3d at 712.

                                   *     *      *

      Viewing all the evidence in the light most favorable to the judgment, we
conclude that a factfinder could have formed a firm belief or conviction that
termination of the Mother’s parental rights is in the Children’s best interest. See
J.F.C., 96 S.W.3d at 265–66. In light of the entire record, the disputed evidence
favoring termination that a reasonable factfinder could not have credited is not so
significant that it would prevent the factfinder from forming a firm belief or
conviction that termination of the Mother’s parental rights is in the Children’s best
                                         23
interest. See In re H.R.M., 209 S.W.3d at 108. After considering the relevant
factors under the appropriate standards of review, we hold the evidence is legally
and factually sufficient to support the trial court’s finding that termination of the
parent-child relationship is in the Children’s best interest. We therefore overrule
the Mother’s sole issue.

                                IV. CONCLUSION

      We have determined that legally and factually sufficient evidence supports
the trial court’s finding that termination of the Mother’s parental rights is in the
best interest of the Children. Therefore, the trial court’s judgment is affirmed.




                                        /s/    J. Brett Busby
                                               Justice



Panel consists of Justices Jamison, Busby, and Brown.




                                          24